Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 9, 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. # 2015/0381888) in view of He (US Patent Pub. # 2018/0160042).
As to claim 1, Su (Fig. 7) discloses a method for managing device settings on multiple devices, comprising:
creating (selecting command) a first group of devices including two or more devices (selected 6 image capturing devices 6A-6F), wherein each device in the first group has at least one first device setting (steering command) (Para 43);
creating (selecting command) a second group of devices including two or more devices (selected 2 image capturing devices 6G-6H), wherein each device in the second group (6G-6H) has at least one second device setting (steering command) and each device in the second group (6G-6H) is not in the first group (6A-6F) (Para 43 and 59).  Su teaches the control method for grouping image capturing devices uses the image capturing device or the control system for grouping image capturing devices for users to group part or all of the image capturing devices with the electronic device to control the grouped image capturing devices to turn to the specified region or perform distortion correction to the image of the specified region (Para 59).  Su teaches FIG. 7 is a flowchart of the grouped image capturing device according to an embodiment (Para 43). 
sending the at least one first device setting (steering command) to each device in the first group of devices (6A-6F) in parallel, so that each device in 
sending the at least one second device setting (steering command) to each device in the second group of devices (6G-6H) in parallel, so that each device in the second group changes at least one device setting (steering command) according to the at least one received second device setting (steering command) (Para 43).
Su does not teach wherein the at least one received second device setting is sent in parallel to increase speed and remove mismatching configurations of the second group of devices.  He teaches wherein the at least one received second device setting (operation parameters) is sent in parallel (once) to increase speed and remove mismatching configurations of the second group of devices (multiple camera modules 210) (Para 53).  He teaches the term “synchronizing” in this disclosure, when used in conjunction with “imaging mode” and/or “operation parameters,” refers to applying, by controller 220, the user-defined imaging mode and/or operation parameters to user-selected camera modules 210. In the disclosed embodiments, according to the specific use scenario, controller 220 may instruct different groups of camera modules 210 to use different imaging modes and/or different values for the operation parameters. Certainly, in some use cases, controller 220 may also apply the same imaging mode and/or the same operation parameters to all the camera modules 210 (Para 92).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided synchronizing of multiple camera modules as taught by He to the system of Su, to develop a controller to perform centralized controlling and/or monitoring of the multiple cameras, in order to coordinate the operations of different cameras and free the camera operators from the daunting tasks of camera calibrations and/or image processing (Para 6 of He).
As to claim 2, Su teaches each device in the first group (6A-6F) has at least one characteristic in common (PTZ cameras) with each of the other devices in the first group (6A-6F) (Para 43).
As to claim 6, Su teaches further comprising connecting the first group of devices (6A-6F) and the second group of devices (6G-6H) to a host (control system) (Para 43).
As to claims 9 and 16, these claims differ from claim 1 only in that the claim 1 a method for managing device settings on multiple devices claim whereas claims 9 and 16 are a video system claim and a non-transitory computer-readable storage medium storing a computer program to manage device settings on multiple devices claim.  Thus claim claims 9 and 16 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 10, 14, 15, and 19, these claims differ from claims 2 and 6 only in that the claims 2 and 6 depend on claim 1 whereas claims 10 and 14 depend on claim 9, claim 15 depends on claim 14, and claim 19 depends on claim 16.  Thus claim claims 10, 14, 15, and 19 are analyzed as previously discussed with respect to claims 2 and 6 above.  

Claim 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. # 2015/0381888) in view of He (US Patent Pub. # 2018/0160042) and further in view of Betts-Lacroix (US Patent Pub. # 2015/0381888).
As to claim 3, note the discussion above in regards to claims 1 and 2.  Su does not teach wherein the devices in the first group are infrared cameras and the devices in the second group are color cameras.  Betts-Lacroix teaches wherein the devices in the first group are infrared cameras (infrared (IR) and the devices in the second group are color cameras (color) (Para 33).  Betts-Lacroix teaches cameras, which may be still or video, monochrome, color or infrared (IR), multiple or single, are shown 250 (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a multiple cameras as taught by Betts-Lacroix to the system of Su in view of He, to provide automated multi-dimensional analysis of both data types (Para 5 of Betts-Lacroix).
As to claims 11 and 12, these claims differ from claim 3 only in that the claims 3 depends on claim 1 whereas claims 11 and 12 depend on claim 9 and 11.  Thus claims 11 and 12 are analyzed as previously discussed with respect to claim 3 above.

Claim 4, 5, 7, 8, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Patent Pub. # 2015/0381888) in view of He (US Patent Pub. # 2018/0160042) and further in view of Philbrick (US Patent Pub. # 2001/0037406).
As to claim 4, note the discussion above in regards to claim 1.  Su does not teach wherein the at least one first device setting is sent to each device in the first group of devices in parallel using task queues.  Philbrick teaches wherein the at least one first device setting is sent to each device (queue manager 906) in the first group of devices in parallel (substantially parallel hardware queuing) using task queues (Para 117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a queue manager as taught by Philbrick to the system of Su in view of He, to reduce the processing by the host CPU and file system (Para 10 of Philbrick).
As to claim 5, Philbrick teaches wherein the at least one second device setting is sent to each device (queue manager 906) in the second group of devices in parallel (substantially parallel hardware queuing) using task queues (Para 117).  
As to claim 7, Philbrick teaches further comprising generating a network communication layer (UDP layer 660) between the host (server 600) and the first group of devices (client 602) and the second group of devices(602) (Para 93 and 97).
As to claim 8, Philbrick teaches wherein the network communication layer (660) uses User Datagram Protocol (UDP) (UDP layer) (Para 93).
As to claims 13 and 20, these claims differ from claim 8 only in that the claims 8 depends on claim 1 whereas claim 13 depends on claim 9 and claim 20 depends on 
As to claims 17 and 18, these claims differ from claims 4 and 5 only in that the claims 4 and 5 depend on claim 1 whereas claims 17 and 18 depend on claim 16.  Thus claim claims 17 and 18 are analyzed as previously discussed with respect to claims 4 and 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/11/2022